Opinion issued August 12, 2021




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-20-00242-CR
                            ———————————
                   ANTHONY MANUEL HANBY, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 182nd District Court
                            Harris County, Texas
                        Trial Court Case No. 1583865


                          MEMORANDUM OPINION

      Appellant, Anthony Manuel Hanby, pled guilty to driving while intoxicated

(DWI), enhanced by prior convictions for intoxication manslaughter and aggravated

assault with a deadly weapon, and the trial court assessed his punishment at 11 years’
confinement. In his sole issue on appeal, Hanby argues that his guilty plea was

involuntary because he received ineffective assistance of counsel.

      We affirm.

                                    Background

      A deputy with the Harris County Sheriff’s Office pulled Hanby over on

suspicion of DWI after observing him drive over a traffic cone in a construction

zone. Hanby initially agreed to complete field sobriety tests, but he told the officer

that he had a disability in his right leg that prevented him from being able to stand

or walk well. The officer began the Horizontal Gaze Nystagmus (HGN) test, but

Hanby complained that he was distracted by the passing headlights. The officer then

detained Hanby and moved him to a new location and performed the HGN test.

Hanby demonstrated six clues of intoxication. The officer then arrested Hanby.

Hanby refused to submit a breath or blood specimen, so the officer obtained a

warrant for a blood test. The toxicology results revealed that Hanby’s blood alcohol

level was 0.216. He was charged with DWI.

      Hanby retained Jon Jaworski to serve as trial counsel. Hanby subsequently

waived his right to a jury trial and pled guilty to DWI. In making his plea, he was

admonished by the trial court. He affirmed that he voluntarily entered the guilty plea

and was satisfied with Jaworski’s representation.




                                          2
      The trial court held a sentencing hearing. Hanby submitted the testimony of

numerous character references to the trial court, including the testimony of Sheryl

Ballard, who had employed Hanby to work around her house. She believed that

Hanby was a good citizen, and she stated that he had lived with her since his DWI

arrest. She knew that he had attended all his court dates and had cooperated with the

court. Hanby also testified, admitting that he had had “three to four” drinks before

driving home on the night of his arrest. He also acknowledged that he had an open

container of alcohol in the console when he was pulled over and that he did not have

a valid driver’s license. Hanby recounted the events of the night of his arrest, stating

that he was pulled over in an “active construction zone” and that he observed

workers “on the other side of the barrier.” The trial court assessed his punishment at

11 years’ confinement.

      Hanby retained new counsel, who filed a motion for new trial, asserting that

Hanby’s guilty plea was involuntary due to ineffective assistance of his former

retained trial counsel. The motion asserted that his counsel was ineffective because

he failed to investigate Hanby’s traffic stop, arrest, lab results, and other

circumstances surrounding his arrest that could have resulted in a successful motion

to suppress. The trial court held a hearing at which Jaworski testified regarding the

details of his representation of Hanby. Sheryl Ballard also testified at the hearing

regarding her understanding of Jaworski’s representation and the reasons behind


                                           3
Hanby’s plea of guilty. The trial court denied the motion for new trial, and this appeal

followed.

                         Ineffective Assistance of Counsel

      In his sole issue, Hanby asserts that he received ineffective assistance of

counsel. He asserts that his trial counsel failed to investigate fully the facts and

circumstances of his arrest, misinformed him, and waived several motion-to-

suppress issues.

A.    Standard of Review

      Because Hanby asserted his ineffective-assistance-of-counsel claim in a

motion for new trial, we review the trial court’s denial of the motion for abuse of

discretion. Riley v. State, 378 S.W.3d 453, 457 (Tex. Crim. App. 2012), overruled

on other grounds by Miller v. State, 548 S.W.3d 497 (Tex. Crim. App. 2018);

Shamim v. State, 443 S.W.3d 316, 321 (Tex. App.—Houston [1st Dist.] 2014, pet.

ref’d). A trial court abuses its discretion when its decision is so clearly wrong as to

lie outside the zone of reasonable disagreement. Webb v. State, 232 S.W.3d 109, 112

(Tex. Crim. App. 2007).

      A guilty plea must be entered knowingly, intelligently, and voluntarily

because it forfeits three constitutional rights: the right to a jury trial, the right to

confront one’s accusers, and the right against self-incrimination. Kniatt v. State, 206

S.W.3d 657, 664 (Tex. Crim. App. 2006). To be “voluntary,” the plea must be the


                                           4
expression of the defendant’s free will and must not be induced by threats,

misrepresentations, or improper promises. Id. When, as here, the applicant

challenges the voluntariness of his plea by contending that his counsel was

ineffective, we evaluate whether (1) counsel’s advice was within the range of

competence demanded of attorneys in criminal cases and, if not, (2) there is a

reasonable probability that, but for counsel’s errors, he would not have pleaded

guilty and would have insisted on going to trial. Ex parte Harrington, 310 S.W.3d

452, 458 (Tex. Crim. App. 2010); see Strickland v. Washington, 466 U.S. 668, 687–

88, 694 (1984); Lopez v. State, 343 S.W.3d 137, 142 (Tex. Crim. App. 2011). “A

defendant’s sworn representation that his guilty plea is voluntary ‘constitute[s] a

formidable barrier in any subsequent collateral proceedings.’” Kniatt, 206 S.W.3d at

664 (quoting Blackledge v. Allison, 431 U.S. 63, 73–74 (1977)).

      The appellant bears the burden to establish both prongs of the ineffective-

assistance claim, and his “failure to satisfy one prong of the Strickland test negates

a court’s need to consider the other prong.” Williams v. State, 301 S.W.3d 675, 687

(Tex. Crim. App. 2009); see Lopez, 343 S.W.3d at 142 (“Unless appellant can prove

both prongs, an appellate court must not find counsel’s representation to be

ineffective.”). To satisfy the first prong, the appellant must prove that trial counsel’s

performance fell below an objective standard of reasonableness under the prevailing

professional norms. Lopez, 343 S.W.3d at 142. To prove prejudice—the second


                                           5
prong—the appellant must show that there is a reasonable probability, or a

probability sufficient to undermine confidence in the outcome, that the result of the

proceeding would have been different. Id.

      When reviewing counsel’s performance, we look to the totality of the

representation to determine the effectiveness of counsel, and we indulge a strong

presumption that counsel’s performance falls within the range of reasonable

professional assistance or trial strategy. See Robertson v. State, 187 S.W.3d 475,

482–83 (Tex. Crim. App. 2006); see also Bone v. State, 77 S.W.3d 828, 833 (Tex.

Crim. App. 2002) (noting that appellate review of trial counsel’s representation is

“highly deferential” and presumes that counsel’s actions “fell within the wide range

of reasonable and professional assistance”). To rebut that presumption, a claim of

ineffective assistance must be “firmly founded in the record,” and “the record must

affirmatively demonstrate” that the claim is meritorious. Menefield v. State, 363

S.W.3d 591, 592 (Tex. Crim. App. 2012); Lopez, 343 S.W.3d at 142–43.

B.    Analysis

      Hanby argues that his trial counsel was ineffective for failing to make an

adequate investigation into potential suppression issues. See, e.g., Andrus v. Texas,

140 S. Ct. 1875, 1881 (2020) (“‘In any ineffectiveness case, a particular decision not

to investigate must be directly assessed for reasonableness in all the circumstances,

applying a heavy measure of deference to counsel’s judgments.’”) (quoting Wiggins


                                          6
v. Smith, 539 U.S. 510, 521–22 (2003)). Hanby argued in his motion for new trial

and on appeal that, among other issues, Jaworski should have sought additional

discovery related to the blood draw and testing process and into the employment and

disciplinary records of the officer who arrested him.

      Jaworski testified that he obtained discovery through the Harris County

District Attorney’s Office’s portal—including the offense report, search warrant,

and the results of the blood test—and he reviewed many of the documents with

Hanby. He stated that he did not file a request to obtain information regarding the

blood sample and testing because the State had already provided the relevant

information to him. Jaworski acknowledged that there had been various problems

reported with the Harris County crime labs, but he also testified that he did not have

any reason to believe such problems had occurred in Hanby’s case. He stated, “Every

case is different. When we’re talking about Mr. Hanby’s case, he has lots of other

issues besides [the blood test].” Jaworski also explained that he did not request the

disciplinary, employment, or training records for the arresting officer, but he knew

that the State “would be required to give [him] any information favorable to

[Hanby].” Jaworski testified that he would have addressed concerns regarding

officer qualifications and the proper testing of the blood during trial on cross-

examination, but Hanby pled guilty and never went to trial.




                                          7
      Thus, the record demonstrates that Jaworski conducted some investigation

into the case against Hanby. See Richardson v. State, 606 S.W.3d 375, 382–83 (Tex.

App.—Houston [1st Dist.] 2020, pet. ref’d) (observing that, while “no reasonable

trial attorney would wholly fail to investigate the facts of a case,” record did not

show that counsel was unaware of evidence against appellant, and thus, appellant

could not prove ineffective-assistance claim). Hanby has not identified any

particular information that further investigation would have revealed. Thus, his

allegations that further investigation could have uncovered errors or other grounds

for suppressing evidence in his case are purely speculative and do not support a

conclusion that Jaworski’s investigation was unreasonable under the circumstances.

See Andrus, 140 S. Ct. at 1881; Lopez, 343 S.W.3d at 142–43 (stating that “court

must not engage in retrospective speculation” and that “[i]t is not sufficient that

appellant show, with the benefit of hindsight, that his counsel’s actions or omissions

during trial were merely of questionable competence”). Hanby has failed to

demonstrate that Jaworski’s representation in this regard fell outside the range of

competence demanded of attorneys in criminal cases. See Harrington, 310 S.W.3d

at 458.

      Hanby also argues that he would not have pled guilty had Jaworski properly

informed him that, by pleading guilty, he was forgoing the opportunity to pursue a

motion to suppress. We conclude, however, that the record does not affirmatively


                                          8
demonstrate the merit of this claim. See Menefield, 363 S.W.3d at 592 (to rebut

presumption that counsel’s representation was adequate, claim of ineffective

assistance must be “firmly founded in the record,” and “the record must

affirmatively demonstrate” claim’s merit).

      Hanby did not testify at the motion-for-new-trial hearing or provide an

affidavit supporting the assertions made in his motion for new trial. Ballard testified

on his behalf that she and Hanby had met with Jaworski on multiple occasions and

that she was present in court when Hanby entered his guilty plea. Ballard stated that

Jaworski engaged in only a brief discussion of the plea paperwork and that his

explanations to Hanby were unclear. Ballard testified that she believed Hanby

wanted to go to trial and pursue a motion to suppress and that he did not realize until

after he entered his guilty plea that he could not change his mind.

      Jaworski, however, testified that, although Ballard attended several of his

meetings with Hanby, she did not attend all of them. He stated that Ballard did not

play a significant role in his representation of Hanby and that Hanby himself “made

all the decisions.” Jaworski stated that he met with Hanby more than ten times and

discussed the case with him extensively. He testified that, when Hanby entered his

guilty plea, he understood that he was pleading guilty and would then be sentenced

by the judge, and he stated that Hanby never expressed to him a desire to go to trial.

Jaworski testified that Hanby “vacillated” on whether he wanted to pursue a motion


                                          9
to suppress, and Jaworski “told him to think about it” and take some time to consider

his options before entering his plea. Jaworski further testified that, when Hanby

entered his plea, Hanby “absolutely” understood that they would not be pursuing a

motion to suppress and that, instead, he would move forward with the sentencing

proceedings.

      On the record during the plea proceedings, Hanby affirmed that he was

pleading guilty because he was guilty and that no one was forcing him to plead

guilty. Hanby stated that he had the opportunity to go over the plea paperwork with

his attorney, the attorney had answered all his questions, and he was satisfied with

his attorney’s representation. The trial court admonished Hanby that, by pleading

guilty, he was giving up his right to go to trial and to confront witnesses, and Hanby

affirmed that he still wished to plead guilty. The trial court further informed Hanby

that he was not eligible for probation and that the punishment range for the enhanced

offense was two to twenty years, and Hanby again affirmed that he wished to plead

guilty.

      Jaworski also testified that he filed a motion for discovery, a motion to

suppress, and a motion in limine in connection with Hanby’s case. However, he also

testified that he did not obtain rulings on these motions. Regarding the motion to

suppress, Jaworski stated that he typically did not pursue pre-trial motions to

suppress, preferring to do them “during trial” after double jeopardy had attached. He


                                         10
also stated that different courts had different preferences regarding when they would

hear motions to suppress, and this was something he explained to his clients. In

Hanby’s specific case, “based on [his] prior record and circumstances,” Jaworski did

not think “strategy-wise” that a pre-trial motion to suppress was proper.

      The trial court was not obligated to credit Ballard’s testimony that Hanby did

not understand the implications of his guilty plea. The trial court was in the position

to consider the credibility of the witnesses, and it was within the court’s discretion

to credit Hanby’s statements at the plea hearing and Jaworski’s motion-for-new-trial

testimony that Hanby “absolutely” understood that no motion to suppress would be

filed when he entered his guilty plea. See Harrington, 310 S.W.3d at 457 (where

trial court’s findings turn on evaluation of witness’s credibility and are supported by

evidence, we defer to those findings); Manzi v. State, 88 S.W.3d 240, 242–44 (Tex.

Crim. App. 2002). Hanby failed to establish that Jaworski’s performance in this

regard fell below an objective standard of reasonableness.1 See Strickland, 466 U.S.

at 687–88, 694; Lopez, 343 S.W.3d at 142. Thus, Hanby likewise failed to establish




1
      Because we have concluded that Hanby failed to establish the first prong of his
      ineffective-assistance claim, we need not consider his arguments pertaining to the
      second prong that he had potentially meritorious grounds to assert in a motion to
      suppress. See Williams v. State, 301 S.W.3d 675, 687 (Tex. Crim. App. 2009)
      (“[F]ailure to satisfy one prong of the Strickland test negates a court’s need to
      consider the other prong.”).
                                          11
that the trial court abused its discretion in denying his motion for new trial on this

ground. See Riley, 378 S.W.3d at 457.

                                    Conclusion

      We affirm the judgment of the trial court.




                                                Richard Hightower
                                                Justice

Panel consists of Justices Kelly, Landau, and Hightower.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           12